PER CURIAM.
Sua sponte, this Court dismisses the appeal on the ground that it was untimely filed. The order appealed from is an order denying Appellant’s motion to dismiss for *8improper venue. Such an order is interlocutory, and a motion to reconsider its entry is not authorized by Florida Rules of Civil Procedure 1.530(a). Thus, the filing and pendency of a motion for reconsideration does not toll the time for taking an appeal. “M ” Enterprises, Inc. v. Baumgartner, 362 So.2d 282 (Fla. 1st DCA 1978).
WENTWORTH and JOANOS, JJ., and LILES, WOODIE A., Associate Judge (Retired), concur.